Citation Nr: 1028001	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected left knee meniscal injury residuals, status 
post arthroscopic repair.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected left knee instability, status post meniscal 
injury.

3.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected cervical strain from August 20, 2005 
through April 5, 2007.

4.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected cervical strain, beginning on April 6, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2002 to August 
2005.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions issued in August 2005 and July 2006 by the 
RO in Roanoke, Virginia.

These issues were initially before the Board in May 2009, when 
they were remanded for additional evidentiary review.  The issues 
are now ready to be adjudicated.  

The Veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

In a May 2010 letter, the Veteran was advised that a transcript 
could not be made of the February 2010 hearing before the Board.  
The Veteran indicated that he did not want to appear for another 
hearing and that his case should be considered on the evidence of 
record.  Therefore, no additional action in this regard is 
required.  See 38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee meniscal injury 
residuals, status post arthroscopic repair are manifested by 
pain, forward flexion to 45 degrees, extension to zero degrees, 
non-tender scars, tenderness, guarding and crepitus.  There is no 
evidence of swelling, heat, redness, lack of endurance, 
fatigability, or dislocation.


2.  The Veteran's service-connected left knee instability is 
manifested by use of a knee brace and slight instability.  
Objectively, no more than slight instability is present. 

3.  The Veteran's service-connected cervical strain from August 
20, 2005 through April 5, 2007 is manifested by pain, stiffness, 
numbness in his fingers, lack of endurance, forward flexion to 35 
degrees, extension to 20 degrees, bilateral flexion to 20 degrees 
and bilateral rotation to 45 degrees.  There is no evidence of 
weakened movement, ankylosis, incapacitating episodes prescribed 
by a physician or secondary neurological impairment.

4.   The Veteran's service-connected cervical strain disability 
as of April 6, 2007, is manifested by pain, tenderness, muscle 
spasm, forward flexion to 20 degrees, extension to 30 degrees, 
bilateral flexion to 20 degrees, and bilateral rotation to 50 
degrees.  There is no evidence of weakened movement, ankylosis, 
incapacitating episodes prescribed by a physician or secondary 
neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee meniscal injury residuals, status post 
arthroscopic repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5263 (2009). 

2.  The criteria for an initial rating in excess of 10 percent 
for left knee instability under Diagnostic Code 5257 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2009). 

3.  The criteria for an initial evaluation prior to April 6, 
2007, in excess of 10 percent for a cervical spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2009).
4.   The criteria for an initial evaluation beginning April 6, 
2007, in excess of 20 percent for a cervical spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

The Veteran's claims arise from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and afforded the Veteran VA examinations.  The 
VA examiners had the opportunity to examine the Veteran and 
provided thorough details as to the Veteran's disabilities.  The 
examinations have been found to be adequate for rating purposes.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009). 

As previously noted, in August 2005, the RO granted service 
connection for left knee meniscal injury and assigned a 10 
percent rating.   In July 2006, the RO granted service connection 
for instability of the left knee and cervical strain and assigned 
10 percent ratings.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).



III.  Analysis 

Left Knee Meniscal Injury 

The Veteran asserts that the rating he received for left knee 
meniscal injury residuals, status post arthroscopic repair does 
not accurately reflect its severity.  

The RO initially evaluated the Veteran's left knee meniscal 
injury residuals, status post arthroscopic repair disability 
under Diagnostic Code 5299-5260.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is 
used to identify musculoskeletal disorders that are not 
specifically listed in the schedule, but are rated by analogy to 
similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5260 pertains to limitation of flexion of 
the leg. 38 C.F.R. § 4.71a.  A non-compensable evaluation is 
assigned where flexion is limited to 60 degrees.  A 10 percent 
evaluation is warranted where the evidence demonstrates flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
where the evidence shows flexion limited to 30 degrees and a 30 
percent evaluation is warranted where flexion is limited to 15 
degrees.  

The Veteran was afforded a VA examination in January 2005.  The 
examiner noted that the Veteran had flexion to 45 degrees with 
discomfort and extension to zero degrees.  There was no evidence 
of ankylosis.  The examiner also noted that there was no further 
limitation due to fatigue, weakness, lack of endurance or 
incoordination.  The McMurray test was normal and the drawer test 
revealed mild positivity.  

The Veteran was afforded a VA examination in April 2006.  The 
Veteran reported an inability to run or use the stairs, pain with 
squatting and kneeling and grinding under the kneecap.  He also 
noted weakness, stiffness, swelling and buckling.  The examiner 
noted that the Veteran takes ibuprofen for the pain.  The Veteran 
also denied periods of incapacitation or time lost from work.  
The Veteran had flexion to 140 degrees and extension to zero 
degrees.   His range of motion was limited by pain but was not 
limited by fatigue, weakness, lack of endurance or 
incoordination.    The examiner also noted three level scars of 
the left knee due to his arthroscopic repair, measuring about 3.5 
cm by 0.1 cm, 1 cm by 0.1 cm and 5 cm by 0.1 cm.  The examiner 
noted no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, limitation of motion or 
abnormal texture.  

July 2007 VA treatment records show flexion to 125 degrees and 
extension to zero degrees.  VA treatment records dated in August 
2007, show left knee pain and the examiner commented that the 
Veteran has a re-tear of his ACL and medial meniscus.  

The Veteran received a VA examination in August 2008.  The 
Veteran reported constant pain, weakness, stiffness, heat, 
locking, lack of endurance and giving way, for which he wears a 
knee brace.  The examiner noted that x-rays of the left knee 
revealed anterior cruciate ligament repair.  The examiner found 
objective evidence of tenderness, guarding of movement, crepitus, 
limited range of painful motion and scars from a previous 
arthroscopy.   The scar measured about 5.5 cm by .6 cm, with 
hypopigmentation of less than six square inches.  The examiner 
noted no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation 
hyperpigmentation or abnormal texture.  

The Board has considered the manifestations of the Veteran's left 
knee meniscal injury residuals, status post arthroscopic repair.  
The evidence of record demonstrates that the Veteran is not 
entitled to an initial higher rating under Diagnostic Code 5260.  
Based on the objective findings noted above, the Veteran does not 
meet or even approach the criteria for the next-higher 20 percent 
evaluation under Diagnostic Code 5260, as his flexion is not 
limited to 30 degrees.  In so concluding, the Board has 
considered the Veteran's complaints of pain.  However, without a 
showing of additional functional limitation resulting from such 
pain that would result in flexion limited to 30 degrees, a higher 
evaluation is not warranted on DeLuca principles.  

With respect to the possibility of a separate rating for 
limitation of flexion and extension, the Board acknowledges 
VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a 
claimant who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  A review of 
the record shows that a separate rating for limitation of 
extension is not warranted, as the Veteran had no limitation of 
motion on extension.  

The Board will next look to other Diagnostic Codes to determine 
whether the Veteran is entitled to a higher rating under other 
Codes.  Instability of the Veteran's knee has received a separate 
rating and will be discussed in the next section.  With regard to 
other manifestations, there is no objective evidence of 
ankylosis, dislocation of cartilage, removal of cartilage or genu 
recurvatum.  See Diagnostic Codes 5256, 5257, 5258, 5259, 5262 
and 5263.  Therefore, a higher rating is not warranted for left 
knee meniscal injury residuals, status post arthroscopic repair 
under other relevant Diagnostic Codes.  

The Board also notes that the Veteran has scars on his knees due 
to his left knee surgery.  Scars, other than those on the head, 
face, or neck, that are deep or that cause limited motion warrant 
a 10 percent rating if the area or areas exceed 6 square inches 
(39 sq. cm).  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, 
other than head, face, or neck, that are superficial and that do 
not cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent rating is assigned for one or two scars which are 
unstable and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).  Scars may also be rated based on 
limitation of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The evidence of record show that the scars 
were described as non-tender and absent any of the following: 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation hyperpigmentation or 
abnormal texture.  The scars measured less than 6 square inches 
and therefore, do not warrant a rating under Diagnostic Code 
7801.  There was evidence of hypopigmentation.  However, 
hypopigmentation alone is not sufficient to warrant a separate 
rating for scars.  

In conclusion, the evidence shows that an initial increased 
rating under Diagnostic Code 5260 is not warranted and a separate 
rating for scars in not warranted under Diagnostic Codes 7801-
7805.  The Veteran was afforded the benefit of the doubt, 
however, there was no doubt to be resolved in favor of the 
Veteran.  
See 38 C.F.R. § 4.3 (2009).
Left Knee Instability

The Veteran asserts that he is entitled to an initial increased 
rating for instability of his left knee.  His disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5257.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted when there is 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted when there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in the 
various codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.  Normal range of motion of the 
knee is to zero degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  

In April 2006, the Veteran was afforded a VA examination.  The 
examiner noted that the anterior and posterior cruciate ligaments 
stability test of the left knee is abnormal with slight 
instability.  The medial and lateral collateral ligaments and 
meniscus were within normal limits.  

An August 2008 VA examiner noted that the Veteran experiences 
instability in his left knee for which he wears a knee brace.  

The evidence of record shows that at the April 2006 VA 
examination, the examiner noted slight instability and the August 
2008 VA examiner noted subjective complaints of instability.  
There was no evidence of subluxation.  The Board finds that a 
rating higher than 10 percent is not warranted because the 
preponderance of the evidence does not show moderate subluxation 
is present.  

In conclusion, the evidence shows that an initial rating in 
excess of 10 percent for subluxation is not warranted under 
Diagnostic Code 5257 as a component of the service-connected left 
knee disability.  

Cervical Strain 

The Veteran asserts that his cervical strain has worsened and 
that he is entitled to an initial increased rating.  His 
disability was rated as 10 percent under Diagnostic Code 5237 and 
was increased to 20 percent as of April 6, 2007.

All Diagnostic Codes regarding rating the cervical spine are 
located in 38 C.F.R. § 4.71a.  Under Diagnostic Codes 5235-5242, 
a 10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical sine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted for forward flexion of the cervical 
spine of 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  Id.

The Veteran reported that he works eight hour days, five days a 
week and that his constant sitting aggravates his cervical spine 
disability.

Prior to April 6, 2007

The Veteran was afforded a VA examination in April 2006.  The 
Veteran reported stiffness in his neck and swelling and numbness 
of the left fingers.  The examiner noted no radiating pain on 
movement and no evidence of muscle spasm.  There was tenderness 
in the cervical and trapezius areas.  There was no evidence of 
ankylosis.  The Veteran had forward flexion to 35 degrees, 
extension to 20 degrees, bilateral flexion to 20 degrees and 
bilateral rotation to 45 degrees.  The examiner noted that the 
spine was additionally limited by pain and lack of endurance.  
There was no evidence of fatigue, weakness or incoordination.  He 
stated that his disability does not cause incapacitation or any 
time lost from work.  

A review of the evidence of record for the period from August 20, 
2005 through April 5, 2007, shows that the Veteran's cervical 
strain was appropriately rated at 10 percent.  The evidence does 
not show flexion limited to 30 degrees or less.  Furthermore, the 
Veteran does not qualify for a higher rating under the formula 
for rating intervertebral disc syndrome based on incapacitating 
episodes.  The Veteran has not exhibited any signs or symptoms 
due to intervertebral disc syndrome.  Therefore, the Veteran does 
not qualify for higher ratings for degenerative disease of the 
cervical spine under Diagnostic Code 5243.  The preponderance of 
the evidence weighs against the assignment of an initial rating 
in excess of 10 percent.  

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has 
also considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  
Although the Veteran has complained of pain and limitation of 
motion and impairment due to acute flare-ups, the VA examiners 
found no evidence of instability, incoordination or weakness.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

In addition to the rating which is assigned for the orthopedic 
manifestations of a cervical spine disability, the regulations 
also mandate that a separate rating should be considered for any 
associated objective neurologic abnormalities of the disability, 
including, but not limited to, bowel or bladder impairment.  See 
Note 1, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a, (2009).  Although the Veteran has 
complained of numbness and pain radiating to his left arm, there 
was no evidence of any neurological abnormalities to warrant the 
assignment of a separate compensable rating in this regard.  The 
April 2006 examination did not identify any neurological disease.  
Thus, in the absence of neurological abnormalities, a separate 
rating for neurologic symptoms is not warranted.

Beginning April 6, 2007

In April 2007, Dr. M.C. provided the Veteran with an examination 
and provided a neurological assessment.  He found that cranial 
nerves I through XII were intact.  Motor function testing of the 
cervical spine revealed no muscle weakness of the upper or lower 
extremities.  Dr. M.C. reported normal range of motion.  He noted 
narrow disc spacing at the C2/C3, C3/C4, C4/C5 and C5/C6 
intersegmental levels.  There was radiographic evidence of 
moderate left cervical scoliosis.  

A VA examiner in June 2008 noted no significant change in the 
cervical spine and no compression or subluxation.  

The Veteran was afforded a VA examination in August 2008.  The 
examiner noted that there was no evidence of radiating pain on 
movement or ankylosis.  The Veteran had forward flexion to 20 
degrees, extension to 30 degrees, bilateral flexion to 20 degrees 
and bilateral rotation to 50 degrees.  The examiner noted 
objective evidence of tenderness, muscle spasm, and limited range 
of motion.  

April 2009 VA treatment records show complaints of neck pain 
which radiated numbness to his fingers.  He reported that the 
pain has worsened in both duration and intensity.  The Veteran 
had forward flexion to 25 degrees, extension to 30 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 30 
degrees and mild restriction on left rotation.  The examiner 
noted that ossification of the spinal ligament C5-C6 is likely 
the root cause of the pain with exacerbation from muscle spasm.    

A review of the evidence of record for the period beginning April 
6, 2007, shows that the Veteran's cervical spine was 
appropriately rated as 20 percent.  The evidence does not show 
flexion limited to 15 degrees or less.  Furthermore, the Veteran 
does not qualify for a higher rating under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes.  
The Veteran has not exhibited any signs or symptoms due to 
intervertebral disc syndrome.  Therefore, the Veteran does not 
qualify for a higher rating for a cervical spine disability under 
Diagnostic Code 5243. The preponderance of the evidence weighs 
against the assignment of an initial rating in excess of 20 
percent for cervical strain.  

In addition, the Board has considered neurologic abnormalities of 
the disability.  See Note 1, General Rating Formula for Disease 
and Injuries of the Spine, 38 C.F.R. § 4.71a, (2009).  In April 
2007, Dr. M.C. conducted a neurological assessment and found 
cranial nerves I through XII to be intact.  Motor function 
testing of the cervical spine revealed no muscle weakness of the 
upper or lower extremities.  Thus, in the absence of neurological 
abnormalities, a separate rating for neurologic symptoms is not 
warranted.

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has 
also considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes that the findings do not support an increased 
evaluation due to functional loss.  Although the Veteran has 
complained of pain and limitation of motion and impairment due to 
acute flare-ups, the VA examiners found no evidence of 
instability, incoordination or weakness.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. §§ 
4.40, 4.45, and DeLuca.

Extra-Schedular 

The provisions of 38 C.F.R. § 3.321(b) have also been considered.  
The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the rating criteria for the disability reasonably describes 
the Veteran's disability level and symptomatology.  The Board 
notes the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the Veteran's knee and 
cervical spine disabilities reflect so exceptional or so unusual 
a disability picture as to warrant the assignment of a higher 
evaluation on an extraschedular basis.  The Veteran assured the 
examiners that he has no incapacitating episodes and has not 
missed work due to his knee or neck disabilities.  The Veteran 
has not represented that the disabilities result in marked 
interference with employment, frequent periods of 
hospitalization, or otherwise renders impractical the application 
of the regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), affirmed sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  




ORDER

Entitlement to an initial rating in excess of 10 percent for the 
service-connected left knee meniscal injury residuals, status 
post arthroscopic repair, is denied.

Entitlement to an initial rating in excess of 10 percent for the 
service-connected left knee instability, status post meniscal 
injury, is denied.

Entitlement to an initial rating in excess of 10 percent for the 
service-connected cervical strain from August 20, 2005 through 
April 5, 2007, is denied.

Entitlement to an initial rating in excess of 20 percent for the 
service-connected cervical strain, beginning on April 6, 2007, is 
denied.




____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


